J-S35036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    R.C. BOWMAN, INC.                               :    IN THE SUPERIOR COURT OF
                                                    :         PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    RICHARD C. BOWMAN, III                          :
                                                    :
                       Appellant                    :    No. 798 MDA 2021


                  Appeal from the Order Entered May 21, 2021
     In the Court of Common Pleas of Clinton County Civil Division at No(s):
                                  1690-2019


BEFORE: OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                           FILED: JANUARY 14, 2022

        Richard C. Bowman, III (Bowman III) appeals from the order in the

Court of Common Pleas of Clinton County (trial court) granting the motion for

contempt of R.C. Bowman, Inc. (R.C. Bowman). We reverse the finding of

contempt and correspondingly vacate the imposition of sanctions.

        The background facts of this matter are contentious and we recite only

those necessary for this appeal from our independent review of the record and

the trial court’s December 4, 2020 and May 21, 2021 opinions.

                                               I.

        R.C. Bowman was incorporated on April 19, 1999, with Richard C.

Bowman, Jr., Robert K. Bowman (Rob Bowman) and Bowman III each having

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35036-21


a one-third interest in said corporation. Rob Bowman and Bowman III are

twin brothers and Richard C. Bowman, Jr. is their father. Bowman III was

president, shareholder and employee of the corporation since its founding until

a February 8, 2019 shareholders’ meeting he failed to attend despite notice.

At the meeting, because he received no nominations as a director or officer,

he was removed as president. He remained an employee until his March 25,

2019 termination and continues to be a one-third shareholder.

       On April 8, 2019, Bowman III established a new corporation, Richard C.

Bowman, III, Inc. Since May 13, 2019, Richard C. Bowman, III, Inc., trading

as Bowman Excavating, Paving and Concrete, has conducted a business in

direct competition with R.C. Bowman.

       On December 12, 2019, R.C. Bowman filed a complaint against Bowman

III setting forth five counts, including misappropriation of trade secrets

pursuant to the Pennsylvania’s Uniform Trade Secrets Act (PUTSA), 12 Pa.C.S.

§§ 5301-5308.1

       In anticipation of litigation, R.C. Bowman created a spreadsheet

containing a customer list of its larger repeat customers and entered it as



____________________________________________


1 On November 18, 2019, Bowman III commenced litigation at docket number
1579-2019 seeking to have the court compel R.C. Bowman to produce its
books and records for his inspection as a shareholder. The court consolidated
the two actions for trial and denied Bowman III’s action on December 4, 2020.
His appeal of the denial was filed at docket number 415 MDA 2021 and is not
relevant to this decision.


                                           -2-
J-S35036-21


Exhibit 11 at trial. Pennsylvania State University (Penn State) was one of the

customers on the list.        On December 4, 2020, after a two-day trial that

commenced on October 15, 2020, the trial court entered a verdict in favor of

R.C. Bowman on its trade secret action, limited solely to the Exhibit 11

customer list. The trial court ordered that:

       Richard C. Bowman, III may not contact any entity listed “on the
       customer list” admitted as R.C. Bowman, Inc.’s Exhibit “11” – for
       the purposes of soliciting business for Richard C. Bowman, III,
       Inc., t/a Bowman Excavating, Paving and Concrete.

(Order, 12/04/20, at 2) (pagination provided).2

       On April 8, 2021, R.C. Bowman filed a motion for a citation for civil

contempt (contempt motion) in which it asserted that Bowman III was in

contempt of the court’s December 4, 2020 order because he “continues to

solicit business from the customers on Exhibit 11, based upon the fact that he

is bidding for jobs with Penn State … [and] it appears that [he] will be awarded

a Penn State contract, for which R.C. Bowman, Inc., also bid.” (Contempt

Motion, 4/08/21, at 1). Bowman III filed an answer to the contempt motion

in which he responded that he did not solicit business from Penn State, but

that Penn State contacted him and invited him to bid on projects, “as were



____________________________________________


2 Bowman III filed an appeal at docket number 416 MDA 2021 challenging the
trial court’s finding that the Exhibit 11 customer list was a trade secret. That
appeal is presently before this Court and is not the subject of this decision.
We presume, for purposes of this appeal, that the trial court properly found
that the Exhibit 11 customer list was a trade secret.


                                           -3-
J-S35036-21


many other companies, including, but not limited to R.C. Bowman[.]” (Answer

and New Matter to Contempt Motion, 4/20/21, at 2) (pagination provided).

The court conducted a hearing on the contempt motion on April 29, 2021, at

which Bowman III and Rob Bowman testified.

      Rob Bowman testified that R.C. Bowman had filed an application for

prequalification with Penn State that was approved and, thereafter, R.C.

Bowman would get invitations to bid on projects from Penn State.           He

maintained that a company had to be prequalified to do any work at Penn

State. Several companies bid on a project at Penn State in 2021. The Penn

State bid results reflected, in pertinent part, that Bowman III had the lowest

bid of $128,047.00, a company owned by a former employee of R.C. Bowman

came in second and R.C. Bowman was third lowest. Rob Bowman agreed that

he did not know if Bowman III contacted Penn State seeking work other than

submitting his company’s bid. (See N.T. Hearing, 4/29/21, at 10-12, 15-16);

(R.C. Bowman’s Exhibit 3, Penn State Bid Result).

      Bowman III testified that prior to being terminated in March 2019, he

was aware that R.C. Bowman had bid for and done projects for Penn State

and that the bid results were public knowledge. He was aware that several

other companies also did work for Penn State because he could see the bid

results.   Bowman III testified that Penn State emailed him about projects

inviting his company to bid on them. In late summer of 2019, his company

completed one contract for Penn State. In the summer of 2020, he applied


                                    -4-
J-S35036-21


for prequalification with Penn State, but was denied; however, not all Penn

State projects required prequalification.       He testified that he did not

unilaterally contact Penn State soliciting business in any way after the

December 4, 2020 order was issued. In 2021, Penn State emailed him to

invite his company to bid, and in response, he bid on six or seven projects.

He was awarded one of them. Work had not commenced at the time of the

hearing, but he intended to perform it. He intended to continue submitting

bids if he received an invitation to do so and to then do the work if he received

the contract. He did not believe that submitting bids for projects that Penn

State invited him to bid on violated the court’s December 4, 2020 order

because his understanding was that he was not to solicit any customers on

Exhibit 11, which he understood as actively reaching out and requesting work.

He conceded that he submitted the bids to Penn State “for the purpose of

soliciting business for Richard C. Bowman, III, Inc[.]” (Id. at 34); (see id.

at 20-25, 27-33); (Bowman III Exhibits 1 & 2, Feb. 17, 2021 Emails from Penn

State to Bowman III).

      On May 21, 2021, after briefing by the parties, the court entered an

opinion and order that found Bowman III in contempt because submitting bids

to Penn State for the purpose of soliciting business “is a clear violation of the

December 4, 2020 [o]rder … prohibiting contact by [Bowman III] with any

previous customer of [R.C. Bowman] contained in Exhibit “11”.” (Trial Court

Opinion, 5/21/21, at 3). It explained that “[a]lthough the process may have


                                      -5-
J-S35036-21


begun prior to this [c]ourt’s [o]rder of December 4, 2020, [Bowman III]

continued the process after December 4, 2020 which is in violation of this

[c]ourt’s order and is contemptuous.” (Id. at 6). The court declined R.C.

Bowman’s request that it order Bowman III to decline the award of the Penn

State bid because it could cause Penn State harm.        Instead, it imposed a

monetary sanction of $5,000.00 and warned that “any future violation will

result in substantial monetary sanction.” (Id.).

       Bowman III timely appealed and filed a statement of errors complained

of on appeal pursuant to this Court’s order. The trial court filed a Rule 1925(a)

opinion on July 19, 2021, in which it relied on it May 21, 2021 opinion. See

Pa.R.A.P. 1925.

       Bowman III argues that the court erred: (1) in holding him in contempt

where the December 4, 2020 order was ambiguous and R.C. Bowman failed

to provide evidence that he acted with wrongful intent, and (2) in awarding

damages that were punitive, unreasonable, arbitrary and excessive.3 (See

Bowman III’s Brief, at 4-5, 15-25).




____________________________________________


3 “[A]ppellate review of a finding of contempt is limited to deciding whether
the trial court abused its discretion.” Lachat v. Hinchcliffe, 769 A.2d 481,
487 (Pa. Super. 2001) (citation omitted).


                                           -6-
J-S35036-21


                                               II.

       “With respect to civil contempt,[4] it is axiomatic that courts have always

possessed the inherent power to enforce their orders and decrees by imposing

sanctions for failure to comply with said orders. The order that forms the

basis for the contempt process in civil proceedings must be definitely and

strictly construed.” Wood v. Geisenhemer-Shaulis, 827 A.2d 1204, 1207

(Pa. Super. 2003) (citation, bracket and internal quotation marks omitted).

“[I]n proceedings for civil contempt of court, the general rule is that the

burden of proof rests with the complaining party to demonstrate, by [a]

preponderance of the evidence that the defendant is in noncompliance with a

court order.”     Habjan v. Habjan, 73 A.3d 630, 637 (Pa. Super. 2013)

(citation omitted).

       To be punished for contempt, a party must not only have violated
       a court order, but that order must have been definite, clear, and
       specific—leaving no doubt or uncertainty in the mind of the
       contemnor of the prohibited conduct. Because the order forming
       the basis for civil contempt must be strictly construed, any
       ambiguities or omissions in the order must be construed in favor
       of the defendant. … To sustain a finding of civil contempt, the
       complainant must prove certain distinct elements: (1) that the
       contemnor had notice of the specific order or decree which he is
       alleged to have disobeyed; (2) that the act constituting the
       contemnor’s violation was volitional; and (3) that the contemnor
       acted with wrongful intent. …




____________________________________________


4It is undisputed that the contempt proceeding in this case was civil in nature.
(See Trial Ct. Op., 5/21/21, at 3-4).


                                           -7-
J-S35036-21


Stahl v. Redcay, 897 A.2d 478, 489 (Pa. Super. 2006), appeal denied, 918

747 (Pa. Pa. 2007) (citation and internal quotation marks omitted).          Put

succinctly, “the alleged contemnor must know of the prohibited conduct, with

any ambiguities, omissions, or uncertainties in the order construed in favor of

the alleged contemnor, the act constituting the violation must be deliberate,

and the act of the alleged contemnor must have been done with improper

intent.” Sutch v. Roxborough Mem’l Hosp., 142 A.3d 38, 68 (Pa. Super.

2016), appeal denied, 163 A.3d 399 (Pa. 2016) (citations omitted).

       The trial court explains that, in this case:

       Richard C. Bowman, III had notice of the specific [o]rder and the
       contact by [him] to Penn State [] by submitting a bid was
       volitional. The [c]ourt also finds that [] Richard C. Bowman, III’s
       contact with Penn State University was carried out with wrongful
       intent.

              The litigation in this case concerned the fear of [] R.C.
       Bowman, Inc. that [] Richard C. Bowman, III would utilize the
       knowledge and information[5] that [he] had obtained while
       employed and acting as an officer of [R.C. Bowman] to [his]
       benefit and [R.C. Bowman]’s detriment. [Bowman III] wasted
       little time in confirming [R.C. Bowman]’s fear by utilizing a
       customer list and knowledge that [he] had obtained while at [R.C.
       Bowman]’s business to attempt to be prequalified for bidding


____________________________________________


5 In the underlying matter, the court denied R.C. Bowman’s request that
Bowman III be enjoined from using the skill and knowledge he acquired by
being an employee, only granting the PUTSA claim as to the Exhibit 11
customer list. (See Trial Court’s Opinion, 12/04/20, at 15-16) (noting that
although R.C. Bowman “claims that [Bowman III’s] new business is utilizing
the skill and knowledge that [he] acquired while [at R.C. Bowman,]” “a trade
secret does not include a worker’s aptitude, skill dexterity, or his manual or
mental ability.”); (Order, 12/04/20, at 2) (pagination provided).


                                           -8-
J-S35036-21


       purposes at Penn State [] while this litigation was pending and
       then submitted bids thereafter.

              … Richard C. Bowman knew that [o]rder existed and moved
       forward with the bids. Therefore, the actions were volitional.
       Finally, the contemptor, Richard C. Bowman, III acted with
       wrongful intent. It is clear that Richard C. Bowman, III has
       violated this [c]ourt’s previous [o]rder of December 4, 2020 and
       that [he] is in contempt.

             … [Bowman III] has admitted [his] contact with Penn State
       [] was to solicit business for [his company]. [He] had approached
       Penn State [] and continued to approach and solicit business
       [there]. Although the process may have begun prior to this
       [c]ourt’s order of December 4, 2020, [Bowman III] continued the
       process after December 4, 2020 which is in violation of this
       [c]ourt’s [o]rder and contemptuous.

(Trial Ct. Op., 5/21/21, at 4-6) (record citation omitted).

       In interpreting the court’s order, we will first look to its words and then,

if necessary, to the statement or documents of record at the time it was made.

See Com. ex rel. Brennan v. Brennan, 195 A.2d 150, 151 (Pa. Super.

1963). Bowman III first argues that the December 4, 2020 order “is clearly

ambiguous regarding whether it prohibited [him] from working for customers

on Exhibit 11 that initially contacted him.” (Bowman III’s Brief, at 20).6 He



____________________________________________


6 R.C. Bowman responds that this argument “is absurd [and] if [Bowman III]
actually believed the language was ambiguous, he had the affirmative
obligation to seek clarification from the [c]ourt[,] [r]ather than … willfully
bid[ding] contracts with a customer listed on R.C. Bowman Trial Exhibit 11[.]”
(R.C. Bowman’s Brief, at 12). First, R.C. Bowman provides no legal authority
for its claim. Furthermore, we do not find this argument to be persuasive
where, according to his testimony, Bowman III thought he understood what
the order meant until the contempt motion was filed.


                                           -9-
J-S35036-21


maintains that he did not violate the order because he did not unilaterally

contact Penn State to solicit business where the university advertised its bid

to a list of contractors, including him. (See id. at 20-23).

         The December 4, 2020 order granted R.C. Bowman’s action under the

PUTSA. The court found Exhibit 11 was a trade secret and, thus, enjoined

Bowman III from contacting anyone on that list to obtain business for his

competing company.        (See Order, 12/04/20, at 2) (pagination provided)

(Bowman III “may not contact any entity listed on the customer list admitted

as R.C. Bowman, Inc.’s Exhibit “11” – for the purposes of soliciting

business.”); (Trial Court Opinion, 12/04/20, at 16).

         However, we cannot find that the order’s language was “definite, clear,

and specific—leaving no doubt or uncertainty in the mind of the contemnor of

the prohibited conduct.”     Geisenhemer-Shaulis, supra at 1207 (citation,

bracket and internal quotation marks omitted).

         After the order’s entry, Penn State contacted Bowman III and other

contractors, including R.C. Bowman, via email, with a notification about an

opportunity to bid on projects. (See R.C. Bowman’s Hearing Exhibits 1 & 2).

Upon receiving this contact, Bowman III responded to Penn State by sending

a bid.     Although Bowman III admitted at the hearing that his purpose for

submitting the bid was to solicit business for his company, he also testified

that, based on the language of the order, he did not believe this was a violation




                                      - 10 -
J-S35036-21


because he did not reach out to the customer first to solicit work. (See N.T.

Hearing, at 34-35).

       The order was premised on a finding that the customer list was a trade

secret that Bowman III should be precluded from using to contact customers

to solicit business for his company. Bowman III did not use the customer list

and his knowledge of Penn State was not a trade secret. Based on a plain

reading of the order, it was not unreasonable for Bowman III to understand it

to mean that, although he was precluded from using the customer list to reach

out to a customer, if they reached out to him, it was not a violation to send a

bid and do any work he was awarded.

       Strictly construing the December 4, 2020 order that only provided that

Bowman III may not contact any entity listed “on the customer list” and

resolving any ambiguities or omissions in favor of Bowman III, this language

does not forbid Bowman III from working for those on that list if they seek

him out to perform work. See Redcay, supra at 489 (language of contempt

order must be “definite, clear, and specific—leaving no doubt or uncertainty

in the mind of the contemnor of the prohibited conduct” to find party in

contempt.).7


____________________________________________


7 Because of the way we resolve this matter, we need not address Bowman
III’s claim that wrongful intent was not established by direct or even
persuasive circumstantial evidence under the circumstances. We also do not
need to address Bowman III’s claim that the $5,000 punitive damages
imposed were punitive, unreasonable, arbitrary and excessive because the
issue is moot.

                                          - 11 -
J-S35036-21


     Accordingly, we reverse the trial court’s order holding Bowman III in

contempt and correspondingly vacate the imposition of sanctions.

     Order reversed and vacated. Case remanded. Jurisdiction relinquished.

     Judge Olson joins the memorandum.

     Judge Kunselman files a dissenting statement.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/14/2022




                                  - 12 -